IT IS, on this 8th day of Novemeber, 2018,


            ORDERED that default judgment shall be entered in favor of Scienna and

against Defendant in the amount of $99,912.20, constituted as follows:
      a) $97,501.38 due and owing to Scienna for services rendered to Defendant

                     from November 10, 2017 through March 31, 2018;

           b) $2,410.82 in pre-judgment interest, calculated as follows:

                       a. November 10, 2017 to December 31, 2017 at 2.5% = $340.59;

                       b. January 1, 2018 to November 7, 2018 at 2.5% = $2,070.23; and

           c) Any and all post-judgment interest as may accrue hereafter; and it is

           FURTHER ORDERED that a copy of this Order be served upon all parties

and counsel of record.




                                               s/Karen McGonigle, Deputy Clerk
                                               District Court for the District of New Jersey




{02011705.DOCX;I }
